MEMORANDUM**
Sujan Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding. The record demonstrates that Singh testified inconsistently and implausibly regarding the reasons for his alleged November 1995 arrest and his son’s purported arrest and membership in the All India Sikh Student Federation. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (inconsistencies that relate to the heart of alien’s asylum claim constitute substantial evidence for an adverse credibility finding); Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999) (upholding IJ’s adverse credibility determination based on asylum applicant’s unconvincing demeanor and implausible testimony).
Substantial evidence also supports the IJ’s conclusion that Singh did not sufficiently explain his failure to produce corroborating documents that could have been easily obtained from his wife who resides in India. See Chebchoub, 257 F.3d at 1044-45 (upholding adverse credibility finding where applicant provided no credible explanation for failure to produce easily available corroborating evidence).
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.